DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2022 has been entered.
 
Election/Restrictions
Claims 6-7, 13, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Response to Arguments
Applicant's arguments filed 10/16/2022 have been fully considered but they are not persuasive.
Applicant argues that Naradasi merely discloses that Chien search processing 333-363 are performed by using respective subblocks 121-124, and not ECC page 120.
The Examiner disagrees and notes that ECC page 120 is comprised of sub-blocks 121-124 as shown in Figs. 2-3.  Since the Chien search processing uses the total of all sub-blocks 121-124, it necessarily uses all of the data of ECC page 120.
Applicant further argues that the syndrome generation processing 321 is used to correct the ECC page 120 while Chien search processing 333-363 are used to correct respective sub-blocks 121-124, not ECC page 120.
As expressed above, ECC page 120 is comprised of sub-blocks 121-124.  Therefore, correcting respective sub-blocks 121-124 is the same as correcting ECC page 120.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naradasi et al (US Pat. 8,392,807; hereinafter referred to as Naradasi) in view of Fujiwara (US Pat. Pub. 2014/0108895).
As per claim 1:	Naradasi teaches an error correction device comprising: 
a syndrome generation circuit (Fig. 2, 202 syndrome generator) configured to receive data (Fig. 2, 120) and generate a plurality of syndromes for all of the data (Fig. 2; data block 120 input to 202); 
a partial coefficient generation circuit (Fig. 2, 204) configured to generate partial coefficient information (Fig. 2, 250) on a part of a coefficient of an error location polynomial by using the all of the data (col. 4, lines 17-20 performed for sub-block SB1; Chien search is performed to find coefficient of the part of the error location polynomial for SB1 as described in col. 1, lines 32-34; see also Fig. 3: all of the data 121-124 are used for the partial coefficient generation 302) while the plurality of syndromes are generated (col. 4, lines 5-7); 
an error location determination circuit configured to determine the coefficient of the error location polynomial based on the plurality of syndromes (col. 4, lines 9-13) and the partial coefficient information (col. 4, lines 17-20), and obtain a location of an error in the all of the data by using the error location polynomial (col. 4, lines 31-43); and 
an error correction circuit configured to correct the error in the all of the data according to the location of the error (Fig. 2, 240).
Not explicitly disclosed is wherein the partial coefficient generation circuit generates, as the partial coefficient information, information on a coefficient including a nonlinear operation among coefficients of the error location polynomial while the plurality of syndromes are generated.  However, Fujiwara in an analogous art teaches generating coefficients of the error location polynomial including a nonlinear operation (paragraphs 102-103: an operation s’(X) is performed to determine final coefficients e’4, e’2, e’1, e’0.  The polynomial and rational functions in s’(X) are nonlinear operations as described in paragraph 103).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the circuit of Fujiwara to perform the operations of Naradasi.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the circuit of Fujiwara would have had an improved configuration over the prior art (paragraph 98) and would have reduced circuit size (paragraph 102).
As per claim 8:
	Naradasi teaches an error correction method comprising: 
reading data from a memory cell array (Fig. 1, 116); 
generating a plurality of syndromes for all of the data (Fig. 2, 202 syndrome generator; data block 120 input to 202); 
generating partial coefficient information (Fig. 2, 250) on a part of a coefficient of an error location polynomial using the all of the data (col. 4, lines 17-20 performed for sub-block SB1; Chien search is performed to find coefficient of the part of the error location polynomial for SB1 as described in col. 1, lines 32-34; see also Fig. 3: all of the data 121-124 are used for the partial coefficient generation 302) while the plurality of syndromes are generated (col. 4, lines 5-7);
determining the coefficient of the error location polynomial based on the plurality of syndromes (col. 4, lines 9-13) and the partial coefficient information (col. 4, lines 17-20), and obtaining a location of an error in the all of the data by using the error location polynomial (col. 4, lines 31-43); and 
correcting the error in the all if the data based on the location of the error (Fig. 2, 240).
Not explicitly disclosed is wherein the generating of the partial coefficient information on the part of the coefficient of the error location polynomial using the data while the plurality of syndromes are generated comprises: generating information on a coefficient including a nonlinear operation among coefficients of the error location polynomial as the partial coefficient information.  However, Fujiwara in an analogous art teaches generating coefficients of the error location polynomial including a nonlinear operation (paragraphs 102-103: an operation s’(X) is performed to determine final coefficients e’4, e’2, e’1, e’0.  The polynomial and rational functions in s’(X) are nonlinear operations as described in paragraph 103).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the circuit of Fujiwara to perform the operations of Naradasi.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the circuit of Fujiwara would have had an improved configuration over the prior art (paragraph 98) and would have reduced circuit size (paragraph 102).
As per claim 14:
	Naradasi teaches a volatile memory device (Fig. 1, 102; the term “volatile” is not given patentable weight) comprising: 
a memory cell array including a plurality of memory cells (Fig. 1, 112); 
and an error correction engine configured to correct data read from the memory cell array (Fig. 1, 114), wherein the error correction engine comprises:
a syndrome generation circuit configured to generate a plurality of syndromes (Fig. 2, 202 syndrome generator) using the data read from the memory cell array (Fig. 2, 120); 
a partial coefficient generation circuit (Fig. 2, 204) configured to generate partial coefficient information (Fig. 2, 250) on a part of a coefficient of an error location polynomial (col. 4, lines 17-20 performed for sub-block SB1; Chien search is performed to find coefficient of the part of the error location polynomial for SB1 as described in col. 1, lines 32-34) using the data read from the memory cell array (Fig. 1, 116) while the plurality of syndromes are generated (col. 4, lines 5-7); 
an error location determination circuit configured to determine the coefficient of the error location polynomial based on the plurality of syndromes (col. 4, lines 9-13) and the partial coefficient information (col. 4, lines 17-20), and obtain a location of an error in the data by using the error location polynomial (col. 4, lines 31-43); and 
an error correction circuit configured to correct the error in the data based on the location of the error (Fig. 2, 240).
Not explicitly disclosed is wherein the partial coefficient generation circuit generates, as the partial coefficient information, information on a coefficient including a nonlinear operation among the coefficients of the error location polynomial while the plurality of syndromes are generated.  However, Fujiwara in an analogous art teaches generating coefficients of the error location polynomial including a nonlinear operation (Fig. 7, 301; 102-103: a further operation s’(X) is performed as shown in paragraph 103 to determine the final coefficients e’4, e’2, e’1, e’0.  The polynomial and rational functions in s’(X) are nonlinear operations).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the circuit of Fujiwara to perform the operations of Naradasi.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the circuit of Fujiwara would have had an improved configuration over the prior art (paragraph 98) and would have reduced circuit size (paragraph 102).

Claims 3-5, 10-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naradasi in view of Fujiwara in view of Weng (US Pat. 6,643,819). 
As per claims 3, 10, 16:	Naradasi et al teach the error correction device and method above.  Not explicitly disclosed is wherein the partial coefficient generation circuit generates, as the partial coefficient information, information on a coefficient including a power value of a target syndrome among the coefficients of the error location polynomial while the plurality of syndromes are generated.  However, Weng in an analogous art teaches calculating the error location polynomial including a power value of a target syndrome (Fig. 5, 132).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the circuit of Weng for finding error locations in Naradasi et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided increased search speed (col. 2, lines 29-31).
As per claims 4, 11, 17:	Weng further teaches the error correction device and method above, wherein the partial coefficient generation circuit generates the partial coefficient information by performing a first summation operation (Fig. 5, 118) among double summation operations (Fig. 5, 138) for calculating a power value of the target syndrome (Fig. 5, 132) while the plurality of syndromes are generated.
As per claims 5, 12, 18:	Weng further teaches the error correction device of claim 4, wherein the error location determination circuit calculates a power value of the target syndrome by performing a second summation operation among the double summation operations (Fig. 5, 138) using the partial coefficient information.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naradasi (US Pat. Pub. 2009/0089612 to Matthew et al is relied upon as a teaching reference to show that which is well-known in the art) in view of Fujiwara.
As per claim 14:
	Naradasi teaches a volatile memory device (col. 2, lines 51-53; although a volatile memory is not explicitly mentioned, Matthew et al teaches in paragraph 25 that a device for storing information is well-known to be any of a volatile or non-volatile device) comprising: 
a memory cell array including a plurality of memory cells (Fig. 1, 112); 
and an error correction engine configured to correct data read from the memory cell array (Fig. 1, 114), wherein the error correction engine comprises:
a syndrome generation circuit configured to generate a plurality of syndromes (Fig. 2, 202 syndrome generator) using all of the data read from the memory cell array (Fig. 2, 120; data block 120 input to 202); 
a partial coefficient generation circuit (Fig. 2, 204) configured to generate partial coefficient information (Fig. 2, 250) on a part of a coefficient of an error location polynomial using the all of the data read (col. 4, lines 17-20 performed for sub-block SB1; Chien search is performed to find coefficient of the part of the error location polynomial for SB1 as described in col. 1, lines 32-34; see also Fig. 3: all of the data 121-124 are used for the partial coefficient generation 302) from the memory cell array (Fig. 1, 116) while the plurality of syndromes are generated (col. 4, lines 5-7); 
an error location determination circuit configured to determine the coefficient of the error location polynomial based on the plurality of syndromes (col. 4, lines 9-13) and the partial coefficient information (col. 4, lines 17-20), and obtain a location of an error in the all of the data by using the error location polynomial (col. 4, lines 31-43); and 
an error correction circuit configured to correct the error in the all of the data based on the location of the error (Fig. 2, 240).
Not explicitly disclosed is wherein the partial coefficient generation circuit generates, as the partial coefficient information, information on a coefficient including a nonlinear operation among the coefficients of the error location polynomial while the plurality of syndromes are generated.  However, Fujiwara in an analogous art teaches generating coefficients of the error location polynomial including a nonlinear operation (paragraphs 102-103: an operation s’(X) is performed to determine final coefficients e’4, e’2, e’1, e’0.  The polynomial and rational functions in s’(X) are nonlinear operations as described in paragraph 103).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the circuit of Fujiwara to perform the operations of Naradasi.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the circuit of Fujiwara would have had an improved configuration over the prior art (paragraph 98) and would have reduced circuit size (paragraph 102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111